Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the instant application.
Claims 1-20 have been examined on the merits as detailed below:

Information Disclosure Statement
It is noted that Applicants have not filed an information disclosure statement under § 1.97(c).  Applicant is reminded of 37 CFR § 1.56, which details Applicants duty to disclose all information known to be material to patentability.
The listing of references in the specification at pages 59-71 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The Drawings filed April 26, 2021 are objected to because y- axes of Figures 3B, 8C, and 8D are not properly labeled or identified.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-20 are indefinite because the term, “NOX2” is not clearly defined.  Since abbreviations often have more than one meaning, it is suggested that inserting the full name of NADPH oxidase 2 would be appropriate.
Claims 8-11, 16, and 17 are indefinite because the term, “AF” is not clearly defined.  Since abbreviations often have more than one meaning, it is suggested that inserting the full name, atrial fibrillation would be appropriate.    
Claim 3 recites the limitation, “wherein the NOX2 shRNA is SEQ ID NO:1”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is rejected because it appears to be missing a clause such as, “comprises” before step (a). 
Claim 10 recites the limitation, “further comprising assessing an AF characteristic following administering the isolated therapeutic DNA”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation, “wherein the isolated therapeutic nucleic acid is expressed from an expression vector encoding the NOX2 shRNA”.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7-14, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.   
The claims are broadly drawn to a method of inhibiting oxidative stress in a subject having atrial or ventricular arrhythmias, ventricular failure or heart failure, comprising administering an effective amount of a NOX2 inhibitor agent to the subject, wherein said administering is under conditions such that a level of oxidative stress in myocardial tissue is reduced or eliminated or a method of treating a subject having atrial or ventricular arrhythmias, ventricular failure or heart failure, comprising administering an effective amount of a NOX2 inhibitor agent to the subject, wherein said administering is under conditions such that a level of atrial or ventricular arrhythmias is reduced or eliminated.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a “sufficient number” of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
Adequate written description support under 35 USC §112, first paragraph, for the entire genus of NOX2 inhibitor agents does not exist in the instant application. That is, adequate written description support does not exist for the genus of inhibitor agents required to practice the full scope of the invention now claimed. The specification discloses neither a representative number of species compounds (e.g. inhibitor agents) nor any structure/function correlation that would enable one of skill to immediately envision the genus of inhibitor agents required to practice the full scope of the invention as now claimed. 
The instant Specification at paragraphs [0142] - [0154] discuss NOX2 inhibitor agents.  However, the claims are drawn specific methods with specific objectives using NOX2 inhibitor agents, where only NOX2 shRNA studies have been exemplified and reduced to practice.  See Example 1 @ Gene injection/transfer.  Given the breadth of the claims, the genus of NOX2 inhibitor agents includes compounds of virtually any class, inorganic and organic chemical compounds, small molecule drugs, lipids, carbohydrates, peptides and polypeptides, antibodies, modified and unmodified, single and double stranded RNA and DNA nucleic acids of any length, composition, or conformation, for example.  Applicants have shown only nucleic acid inhibitors of gene expression as appropriate NOX2 inhibitor agents that carry out the specific functionality of Applicant's claimed invention.  Similarly, the art has taught NOX2 siRNA inhibitor agents as an appropriate agent that functions as claimed.  See Somasuntharam et al.  (Biomaterials, October 2013 Vol. 34(31):7790-7798, epub July 13, 2013).
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic claim.  Given the breadth of the claims, it is unquestionable that the claims are broad and generic, with respect to all possible NOX2 inhibitor agents encompassed by the claims.  The claims lack written description because there is no disclosure of a correlation between function and structure of the NOX2 inhibitor agents beyond those NOX2 inhibitor agents specifically disclosed in the Examples in the Specification.  Moreover, the Specification lacks sufficient variety of species to reflect this variance in the genus.  
In conclusion, the Specification does not provide sufficient descriptive support for the myriad of NOX2 inhibitor agents embraced by the claims.       
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Somasuntharam et al.  (Biomaterials, October 2013 Vol. 34(31):7790-7798, epub July 13, 2013) in view of US Publication 201212136044 A1 to KALINSKI et al. (hereinafter, “Kalinski”).  
Claim 1-19 are drawn a method of inhibiting oxidative stress in a subject having atrial or ventricular arrhythmias, ventricular failure or heart failure, comprising administering an effective amount of a NOX2 inhibitor agent to the subject, wherein said administering is under conditions such that a level of oxidative stress in myocardial tissue is reduced or eliminated or a method of treating a subject having atrial or ventricular arrhythmias, ventricular failure or heart failure, comprising administering an effective amount of a NOX2 inhibitor agent to the subject, wherein said administering is under conditions such that a level of atrial or ventricular arrhythmias is reduced or eliminated.  Claim 20 is drawn to a pharmaceutical composition for inhibiting oxidative stress in a subject having atrial or ventricular arrhythmias, ventricular failure or heart failure, comprising an isolated nucleic acid encoding a small hairpin RNA against NOX2 mRNA (NOX2 rhRNA).  
First, it should be noted that it is well known in the art that atrial arrhythmias are associated with myocardial infarction as evidenced by Thomas James (Circulation, 1961 Vol. 24. October, pages 761-766).  Also, see the evidence of Hurwitz et al. (Chest, 1964 Vol. 45:616-626).  Further, see the evidence of Douglas P. Zipes who teaches that more than 90% of patients with acute myocardial infarction experience some type of arrhythmia.  See Zipes (Arch Intern Med., 1969 Vol. 124:101-109). 
Somasuntharam teach a method of inhibiting oxidative stress in a subject having myocardial infarction (Ml).  See Abstract - Myocardial infarction (Ml) ... Oxidative stress ... production of reactive oxygen species (ROS) ... Nox2-NADPH ... increased in the infarcted myocardium .... Nox2-siRNA to the post-Ml heart ... targeting oxidative stress), -- comprising administering an effective amount of a NOX2 inhibitor agent to the subject (pg. 7794, col 2, middle para – in vivo efficiency of siRNA delivery ... mice ... injections ... siNox2 containing PK3 particles, wherein siNox2 containing PK3 particles is a NOX2 inhibitor agent; pg. 7791, col 1, para 2 - use of acid degradable polymers, polyketals ... as delivery vehicles for Nox2 specific siRNA to the post-Ml environment; Abstract - Myocardial infarction (Ml); pg. 7795, Fig 5, wherein decreased expression of Nox2 after injecting PK-siNox2 demonstrating an effective amount of a NOX2 inhibitor agent is administered), --wherein said administering is under conditions such that a level of oxidative stress in myocardial tissue is reduced or eliminated (pg. 7795, Fig 5, wherein decreased expression of Nox2 after injecting PK-siNox2 indicating a level of oxidative stress in myocardial tissue is reduced or eliminated, based on in vitro and in vivo data; pg. 7794, Fig 4, wherein PK-siNox2 decreases O2-production is the base for a level of oxidative stress in myocardial tissue is reduced or eliminated; Abstract; pg. 7796, Fig 6, wherein PK- siNox2 restores cardiac function is an indication of said administering is under conditions such that a level of oxidative stress in myocardial tissue is reduced or eliminated; pg. 7797, col 1, para 1 - Corresponding to the Nox2 mRNA expression knockdown, an improvement in cardiac function was observed in this treatment group compared to Ml ... (Fig. 6)). 
Although Somasuntharam does not necessarily teach using the method for inhibiting oxidative stress in a subject having heart failure, one of ordinary skill in the art at the time the invention was filed would have known to do so based on the teaching of Somasuntharam, because Somasuntharam further teaches myocardial infarction (Ml) is the most common cause of heart failure, and oxidative stress plays a key role in the pathogenesis of Ml to heart failure (Abstract - Myocardial infarction (Ml) is the most common cause of heart failure (HF), ... Oxidative stress due to excessive production of reactive oxygen species (ROS) plays a key role in the pathogenesis of cardiac remodeling leading to HF).
Somasuntharam does not teach a NOX2 shRNA of SEQ ID NO:1 of the instant invention.
Kalinski teach a method for treating disorders with increased expression of NOX2, the method comprising administering a NOX2 inhibitor, that is a NOX2 siRNA or a NOX2 shRNA (para [0050] - treatment of a subject... a disease or disorder associated with the expression of ... NOX2 ... administering to the subject an amount of an siRNA which reduces or inhibits expression of at least one of the NOX genes; Abstract; para [0053] -inhibitor ... an siRNA, shRNA), wherein the NOX2 shRNA having SEQ ID NO:1, which is a NOX2 siRNA encoded by the NOX2 shRNA (para [0053] - inhibitor ... an siRNA, shRNA; para [0063] - siRNA to NOX2 (CYBB) ... in Tables E and F; Table F: pg. 136, SEQ ID NO:439 of Kalinski which is 100% identical to the claimed SEQ ID NO: 1 with 'U' replacing T; para [0126] - a long oligonucleotide ... stem ... comprise the sequences of the oligonucleotides of the invention ... pharmaceutically acceptable carrier ... processed intracellularly ... to produce one or more smaller double stranded oligonucleotides (siRNAs) which are oligonucleotides of the invention. This oligonucleotide can be termed a tandem shRNA construct that is shRNA encoding siRNA). 
Kalinski further discloses the method can be extended for treating or preventing different cardiovascular disorders including heart failure (para [0194] - treating ... diseases and conditions include ... cardiac failure; para [0195] - compounds and methods ... to prevent cell death of cardiac cells including heart failure, cardiomyopathy, ... myocardial ischemia, myocardial infarct, and myocardial ischemia). 
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to combine the teachings of Somasuntharam and Kalinski, to obtain a method of inhibiting oxidative stress in a subject having heart failure, comprising administering an effective amount of a NOX2 inhibitor agent to the subject, based on the teaching of Somasuntharam, and further wherein the NOX2 inhibitor is NOX2 shRNA having SEQ ID NO:1, based on the combination of Kalinski and Somasuntharam, in order to use the NOX2 inhibitors available in the art, as well as the commonly used method of using NOX2 shRNA for delivering NOX2 siRNA for facilitating inhibiting oxidative stress in a subject having heart failure with expected success and without undue experimentation.

******
Claims 1, 2, and 4-20 are rejected under 35 U.S.C. §103 as being unpatentable over Somasuntharam, as above, in view of US Publication 2011/0183990 A1 to ANTZELEVITCH et al. (hereinafter, “Antzelevitch”) and US Publication 2010/0035963 A1 to CHAJUT et al. (hereinafter, “Chajut”).
Applicant is reminded that it is well known in the art that atrial arrhythmias are associated with myocardial infarction as evidenced by Thomas James, Hurwitz et al., and Douglas Zipes.
As discussed supra, Somasuntharam teaches a method of inhibiting oxidative stress in a subject having heart failure comprising administering an effective amount of a NOX2 inhibitor agent to the subject. 
Somasuntharam does not necessarily teach wherein the method is used for inhibiting oxidative stress in a subject having atrial arrhythmias, and said arrhythmia comprises atrial fibrillation. Antzelevitch teaches atrial fibrillation is the most prevalent arrhythmias, which is associated with atrial arrhythmias and often results in the development of heart failure (para [0003] - Atrial fibrillation (AF) is the most prevalent arrhythmia, ... Prolonged atrial fibrillation often results in the development of congestive heart failure; para [0073] - Prolonged episodes of AF frequently cause mechanical dysfunction of the atrium resulting in adverse hemodynamic consequences and may contribute to heart failure; para (0217] - A reduction of late sodium current in the heart has been associated with a reduction of atrial arrhythmias in patients and in animal models of atrial fibrillation).  
Also, Somasuntharam does not necessarily teach administering an effective amount of a NOX2 inhibitor agent to the subject comprises:  (a) providing an isolated therapeutic DNA comprising a small hairpin RNA (shRNA) against NOX2 mRNA (NOX2 shRNA) expression vector that encodes and expresses NOX2 shRNA in vivo; and (b) administering the isolated therapeutic DNA to myocardial tissue of the subject. 
Chajut teaches a method of treating a cardiovascular disorder related to heart failure (Abstract - treating a patient suffering from a cardiovascular disorder; para [0090) - treatment of any cardiovascular disease ... related to heart failure), the method comprising administering a pharmaceutic composition comprising a siRNA specific to a targeted gene with increased expression in a subjected having an associated cardiovascular disorder (para [0028) - inhibiting expression of specific target cardiovascular-related genes in vivo .... administering oligoribonucleotides ... siRNAs ... targeted to one or more particular cardiovascular-related genes ... to inhibit expression of specific cardiovascular-related genes for treatment of a disease; para [0061) - a composition comprising ... a pharmaceutically acceptable carrier), wherein the siRNA is delivered in the format of shRNA, that is providing an isolated therapeutic DNA comprising a small hairpin RNA (shRNA) against targeted gene expression vector that encodes and expresses targeted shRNA in vivo (para [0108)- a long oligonucleotide ... comprising one or more stem and loop structures, where stem regions comprise the sequences of the oligonucleotides ... a pharmaceutically acceptable carrier ... to produce one or more smaller double stranded oligonucleotides (siRNAs) which are oligonucleotides ... This oligonucleotide can be termed a tandem shRNA construct; para [0005) - DNA-based vectors capable of generating siRNA within cells .... involves transcription of short hairpin RNAs that are efficiently processed to form siRNAs within cells; para [0160) - shRNA expression vector (pTZ-GFP-H1 RNA) in which the specific siRNA sequences had been inserted).
One of ordinary skill in the art at the time the invention was filed would have known to (a) produce NOX2 shRNA based on the NOX2 siRNA taught by Somasuntharam, and (b) administer the isolated therapeutic DNA (e.g. siRNA) to myocardial tissue of the subject, based on the combination of Somasuntharam and Chajut.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Somasuntharam and Antzelevitch, to obtain a method of inhibiting oxidative stress in a subject having heart failure, comprising administering an effective amount of a NOX2 siRNA inhibitor agent to the subject, based on the teaching of Somasuntharam, and further wherein the method is used for inhibiting oxidative stress in a subject having atrial arrhythmias, and said arrhythmia comprises atrial fibrillation, based on the combination of Antzelevitch and Somasuntharam, in order to extend the method of Somasuntharam for inhibiting oxidative stress in a subject having heart disorders that will lead to heart failure for facilitating preventing heart failure with expected success and without undue experimentation.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Somasuntharam and Chajut, to obtain a method of inhibiting oxidative stress in a subject having heart failure, comprising administering an effective amount of a NOX2 siRNA inhibitor agent to the subject, based on the teaching of Somasuntharam, and further wherein administering an effective amount of a NOX2 inhibitor agent to the subject comprises: (a) providing an isolated therapeutic DNA comprising a small hairpin RNA (shRNA) against NOX2 mRNA (NOX2 shRNA) expression vector that encodes and expresses NOX2 shRNA in vivo; and (b) administering the isolated therapeutic DNA to myocardial tissue of the subject, based on the combination of Chajut and Somasuntharam, in order to combine methods available in the art by using commonly used method for delivering siRNA for facilitating using NOX2 siRNA available in the art for inhibiting oxidative stress in a subject having heart failure with expected success and without undue experimentation.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9932588. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent renders obvious the instant claims and the limitations of the instant claims are provided in the supporting disclosure of the patent as preferred embodiments.  
A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9932588 is required.

******
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,988,767. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent renders obvious the instant claims and the limitations of the instant claims are provided in the supporting disclosure of the patent as preferred embodiments.  
A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,988,767 is required.

Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635